AllianzGI Convertible & Income Fund Annual Shareholder Meeting Results August 31, 2014 The Fund held its annual meeting of shareholders on July 17, 2014. Common / Preferred shareholders voted as indicated below: Convertible & Income: Affirmative Withheld Authority Re-election of Bradford K. Gallagher—Class II to serve until the annual meeting for the 2017-2018 fiscal year Re-election of James A. Jacobson*—Class II to serve until the annual meeting for the 2017-2018 fiscal year The other members of the Board at the time of the meeting, namely Ms. Deborah A. DeCotis, Hans W. Kertess, William B. Ogden VI, Alan Rappaport* and John C. Maney† continue to serve as Trustees. * Preferred Shares Trustee † Interested Trustee
